Citation Nr: 1730699	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Evelyn D. Beacham, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Thereafter, jurisdiction over the case was transferred to the RO in Atlanta, Georgia.

The Board previously remanded this claim in July 2015 for additional development.  

The Board notes that in November 2009, Attorney Evelyn D. Beacham was appointed as the Veteran's representative through a VA Form 21-22a.  In June 2017, Attorney Beacham informed VA that she withdrew her representation of the Veteran in May 2015.  The record fails to show that representation has been withdrawn in accordance with 38 C.F.R. § 20.608(b).  Following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion and a signed statement certifying that a copy of the motion was sent via first-class mail, postage prepaid, to the Veteran, setting forth the address to which the copy was mailed.  38 C.F.R. § 20.608(b)(2) (2016).  The Board acknowledges that 38 C.F.R. § 20.608(b)(2)  also indicates that the motion should be filed with the Office of the Senior Deputy Vice Chairman.  Accordingly, for Attorney Beacham's withdrawal of representation to be valid, she must comply with the above directives set forth by 38 C.F.R. § 20.608(b)(2).  Absent proper compliance with these directives, the Board finds that Attorney Beacham remains the Veteran's properly appointed representative.

Additionally, the Board notes that the Veteran has indicated that he changed his name to P.A.A-H.M.  To date, the Veteran has not complied with VA's multiple requests that he provide proof of his legal name change.  In consequence, VA does not recognize the name change.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.
REMAND

Review of the record does not reflect substantial compliance with Board's July 2015 remand directives.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claim on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the July 2015 remand directives.

In its July 2015 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disorders diagnosed during the pendency of the claim.  Although VA correspondence dated April 2017 indicated that a request was made to schedule the Veteran for an examination, to date, this request has not been fulfilled.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a psychiatrist or a psychologist to obtain a medical opinion concerning the etiology of any present psychiatric disorder, to include depression.  A complete history from the Veteran should be obtained and recorded.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a. For any diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disorder is etiologically related to any incident of the Veteran's active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




